Citation Nr: 1705359	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  12-11 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as secondary to asbestos exposure during service and secondary to service-connected residuals of histoplasmosis, .

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus.

3.  Entitlement to service connection for pharyngitis.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1957 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for residuals of histoplasmosis, pharyngitis, bilateral hearing loss, and a respiratory condition.  The Veteran timely appealed those decisions. 

The Veteran testified at a Board hearing before a Veterans Law Judge in August 2015; a transcript of that hearing is associated with the claims file.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal. 38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal. 

In January 2016, the Board reopened the Veteran's service connection claim for residuals of histoplasmosis, to include total legal blindness, and remanded all issues on appeal for further development.

In August 2016, the RO granted service connection for residuals of histoplasmosis, including bilateral legal blindness, with an evaluation of 100 percent, effective August 20, 2009.  Additionally, the RO awarded, inter alia, special monthly compensation based on loss of use of both eyes from August 20, 2009, entitlement to automobile or other conveyance and adaptive equipment, and entitlement to a special home adaptation.  Because the grant of service connection represents a complete resolution of the appeal as to that issue, it is no longer before the Board for consideration.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appeal so that every possible consideration is afforded to the Veteran.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2016, the Board remanded the appeal to, inter alia, obtain VA examinations to assess whether his claimed respiratory and bilateral hearing loss disabilities are related to service.  The directives for these examinations included very specific instructions, some of which were not satisfactorily addressed, as detailed below.

With respect to bilateral hearing loss, the Board ordered an examination to determine whether it was at least as likely as not that such condition was directly caused by service, and whether it was secondarily caused or aggravated by service-connected tinnitus.  Additionally, the Board noted that VA had conceded the Veteran's exposure to acoustic trauma in service from hips gunfire during training exercises.  In July 2016, the Veteran underwent VA audiological examination.  The examiner concluded that it was not at least as likely as not that bilateral hearing loss was directly caused by service, in part, because there was a low probability of exposure to acoustic trauma in service from the Veteran's military occupation specialty of Yeoman Third Class, despite the Board's notice that acoustic trauma had been conceded by VA.  Additionally, the examiner failed to opine altogether on the issue of secondary service connection for bilateral hearing loss due to service-connected tinnitus.  Accordingly, remand for further medical opinion is needed.

With respect to a respiratory condition, the Board ordered an examination to determine whether it was at least as likely as not that such condition was directly caused by service, including any exposure to asbestos on navy vessels or to bird droppings during boot camp or while cleaning the deck of navy vessels.  In August 2016, the Veteran underwent VA respiratory examination.  The examiner diagnosed the Veteran with chronic obstructive pulmonary disease (COPD) and concluded that it was less likely as not that such condition was caused by service.  The examiner explained that COPD was more likely than not the result of the Veteran's 40 year history of smoking and that radiologic findings did not demonstrate any exposure to asbestos.  The Board finds that further opinion would be helpful because the examiner did not explain what radiologic findings, if present, would constitute evidence of exposure to asbestos.  Additionally, the examiner did not address whether the Veteran's COPD could be related to his exposure to bird droppings in service.  To that end, the Board further finds that opinion is also needed to fully address whether the Veteran's COPD is secondarily caused or aggravated by his recently service-connected residuals of histoplasmosis, including bilateral legal blindness.

The Board's review of the record also reveals that the Veteran has not been provided with a VA examination to determine the nature and etiology of his claimed pharyngitis.  During the August 2015 hearing, the Veteran stated that he was diagnosed and treated for pharyngitis in service, which is confirmed by an October 8, 1957, service treatment record showing the Veteran's treatment for acute pharyngitis with symptoms of headache, chills, and sore throat.  Review of the post-service medical evidence reveals that the Veteran received treatment for pharyngitis.  See October 29, 1992 private treatment record (reflecting diagnosis of and treatment for pharyngitis); August 8, 2004 private CT report (reflecting significant soft tissue swelling of the pharynx); August 10, 2004 private treatment record (reflecting definite edema of the hypopharynx); August 12, 2004 private treatment record (reflecting the Veteran's recent treatment for acute hypopharyngeal edema and swelling and cellulitis with associated stridor and partial upper airway obstruction, and an examination finding of left supraglottic edema and pharyngeal swelling with fiberoptic exam); and November 1, 2012 VA treatment record (showing oral pharynx with streaky erythema).  Therefore, based upon the foregoing, the Board finds that remand for the provision of a VA examination is appropriate for the Veteran's claimed pharyngitis.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While on remand, due to the passage of time, VA treatment records from July 2016 to the present should also be obtained.  See 38 C.F.R. § 3.159 (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records dating from July 2016 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  Return the claims file and a copy of this remand to the July 2016 VA examiner who assessed the Veteran's bilateral hearing loss, for preparation of an addendum opinion.  If that examiner is not available, another qualified examiner should provide the opinion.

The examiner should consider and address the Veteran's complaints of hearing loss and their impact on his activities of daily living and occupational functioning, as well as his history of hearing loss, to include when the onset of symptomatology began, as well as his history of noise exposure before, during, and after military service.

For any hearing impairment identified in accordance with § 3.385, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure alleged therein during basic training or training exercises aboard any military vessels.  In doing so, the examiner must take as conclusive fact that the Veteran has conceded acoustical trauma to ship gunfire during training exercises, and that such conceded noise exposure has already resulted in service connection for tinnitus.

Then, the examiner must also opine whether the Veteran's bilateral hearing impairments was more likely, less likely, or at least as likely as not (a) caused by; or, (b) aggravated (e.g., permanently worsened beyond the normal progression of the disease) by his service-connected tinnitus.  The examiner must answer both questions concerning causation and aggravation.

The examiner should also specifically address the Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology since onset, as well as the lay statements from his spouse and friends in the claims file.  The examiner should additionally address the previous VA examiner's inadequate opinion, as well as any other pertinent evidence in the claims file.

The examiner should focus specifically on whether the noise exposure in service is the cause of any current hearing impairment, as well as whether such hearing loss began during or was initially manifested during military service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service. 

All opinions must be accompanied by a clear rationale. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Return the claims file and a copy of this remand to the August 2016 VA examiner who assessed the Veteran's claimed respiratory condition, for preparation of an addendum opinion.  If that examiner is not available, another appropriate specialist/pulmonologist should provide the opinion.

After review of the claims file and examination of the Veteran, the examiner should identify all of the respiratory disorders found (apart from his service-connected residuals of histoplasmosis), including chronic obstructive pulmonary disease (COPD) if such is present. 

Then, for any respiratory disability diagnosed, the examiner should opine whether such more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include any exposure to asbestos as a result of his service aboard naval vessels and/or any exposure to bird droppings during boot camp or aboard naval vessels while cleaning the deck. 

Then, for any diagnosed respiratory disability found, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any such disability (a) was caused, or (b) has been aggravated (worsened beyond the natural progression) by his service-connected residuals of histoplasmosis.  The examiner must answer both questions concerning causation and aggravation.

The examiner should take as conclusive fact that the Veteran served aboard naval vessels during service, which may have contained asbestos, and should also take as conclusive fact that the Veteran's service aboard those ships involved cleaning the deck/hull of any bird droppings, as well as exposure to bird droppings during boot camp while resting on runs.

The examiner should specifically address the Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology since onset.  The examiner should additionally address the any other pertinent evidence in the claims file, as appropriate.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to evaluate the current nature and etiology of his claimed pharyngitis.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished

The examiner should clearly identify all current disabilities affecting the Veteran's pharynx, including pharyngitis.  In doing so, the examiner should also consider and address the following:
* An October 29, 1992 Private treatment record (reflecting diagnosis of and treatment for pharyngitis)
* An August 8, 2004 Private CT report (reflecting significant soft tissue swelling of the pharynx
* An August 10, 2004 Private treatment record (reflecting definite edema of the hypopharynx)
* An August 12, 2004 Private treatment record (reflecting the Veteran's recent treatment for acute hypopharyngeal edema and swelling and cellulitis with associated stridor and partial upper airway obstruction, and an examination finding of left supraglottic edema and pharyngeal swelling with fiberoptic exam)
* A November 1, 2012 VA treatment record (showing oral pharynx with streaky erythema)

Then, for each such diagnosed disability, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in or is otherwise medically related to service.

All opinions expressed must be accompanied by supporting rationale.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

